Title: III. Pierre Charles L’Enfant to Thomas Jefferson, 11 March 1791
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas



Sir
[Georgetown] Friday March the 11 - 1791.

I have the Honor of Informing you of my arrival at this place where I could not possibly reach before wednesday last and very late in the Evening after having travelled part of the way on foot and part on horse back leaving the broken stage behind.
On arriving I made it my first care immediatly to wait on the mayor of the town in conforming with the direction which you gave me—he appeared to be much surprised and he assured me he had received no previous notice of my coming nor any instruction relating to the business I was sent upon—however nex day (yesterday morning) he made me a kind offer of his assistance in procuring for  me three or Four men to attend me in the surveying and this being the only thing I was in need of Every matter as been soon arrenged. I am only at present to regret that an heavy rain and thick mist which has been incessant Ever since my arrival here dose put an insuperable obstacle to my wish of proceeding immediatly to the survey. Should the weather continu bad as there is Every apparence it will I shall be much at a loss how to make a plan of the ground you have pointed out to me and have it ready for the President at the time when he his Expected at this place. I see no other way if by Monday next the weather dose not change but that of making a rough draft as accurat as may be obtained by viewing the ground in riding over it on horsback as I have already done yesterday through the rain to obtain a knowlege of the whole. I rote from the easterne branch towards georgetown up the heights and down along side of the bank of the main river and along side of goose and Rock creeks as far up as thier Springs.
As far as I was able to juge through a thick Fog I passed on many spots which appeared to me realy beautiful and which seem to disput with each other who command In the most Extansive prospect on the wather. The gradual rising of the ground from carrollborough toward the ferry Road, the levell and Extensive ground from thence to the bank of the potowmack as far as Goos Creek present a situation most advantageous to run streets and prolong them on grand and far distant point of view. The wather runing from spring at some distance into the creeks appeared also to me possible to be conducted without much labour so as to forme pounds for watering Every part of that spot. The remainder part of the ground toward george town is more broken. It may affords pleasents seats but altho’ the bank of the river betwen the tow creek can command as grand a prospect as any of the other spots its seem to be less commendable for the establessement of a city not only because the level surface it present is but small but because the heights from behind george town absolutly command the whole.
No part of the ground betwen the eastern branch and george town can be say to be of a commanding nature. On the contrary it appear at first sight as being closely surronded—however in advancing toward the easterne branch these heights seem to sink as the waves of a tempestuous sea and when considering the intended city on that grand Scale on which it ought to be planed it will appear that the only height which would unavoidably batter in it, a small town may easily be comprehended in the limit and be of such a one as rendered by a proper menagement in the appropriation of the  building that may be there erected a mean of protection and of security.
Such are sir the few remark which I have been able to make in a journey when the badness of the weather much impeded my progress. I therefore hope for your Indulgence in hazarding to comunicate them to you. I have the Honor to be sir with very great respect
